REASONS FOR ALLOWANCE
Claims 1 and 3-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a fuel supply apparatus including: “wherein the predetermined termination condition is a condition that a cumulative value of consumed flow rate variables, calculated as a sum of the consumed flow rates of a port injection valve and a direct injection valve, is equal to or larger than a predetermined value,” in combination with the remaining limitations of the claim.
With respect to independent claim 3, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a fuel supply apparatus including: “wherein the predetermined termination condition is a condition that a change amount of an actuation current of the fuel pump in a predetermined period is equal to or smaller than a predetermined change amount,” in combination with the remaining limitations of the claim.
With respect to independent claim 6, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a fuel supply apparatus including: “wherein the predetermined termination condition is a condition that a cumulative value of consumed flow rate variables, calculated as a sum of the consumed flow rates of a port injection valve and a direct injection valve, is equal to or larger than a predetermined value,” in combination with the remaining limitations of the claim.
U.S. Patent Application Publication No. 2009/0082947 to Tashima [hereinafter: “Tashima (‘947)”] appears to be the closest prior art to independent claims 1, 3 and 6 as amended. Tashima (‘947) teaches a fuel supply apparatus (Fig. 1) for use in an engine system, the engine system including an engine including a fuel injection valve (15), the fuel supply apparatus comprising: a fuel tank (11), a supply pipe (13) connected to the fuel injection valve, a fuel pump (12) configured to supply fuel in the fuel tank to the supply pipe, a relief channel (31) connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the fuel pump, a relief valve (32) disposed within the relief channel, and a control apparatus for the fuel supply apparatus comprising a central processing unit (41) programmed to execute, when the fuel is supplied to the fuel tank, and after the engine system is started, relief pressure control for driving the fuel pump to open the relief valve until a predetermined termination condition is satisfied, wherein the predetermined termination condition is a condition that a cumulative value of consumed flow rate variables, calculated from a consumed flow rate of the fuel injection valve, is equal to or larger than a predetermined value [for example, apparent from at least Figs. 1, 5 & 6A (e.g., YES at S500, NO at S501, S502-505, YES at S506 & S507) in view of at least ¶ 0019-0021 & 0053-0067]. 
Although Tashima (‘947) does not teach disposing a check valve within a supply pipe as claimed, Tashima (‘072), as cited in the preceding final Office Action, teaches disposing a check valve (8a or 10a) within a supply pipe of a fuel supply apparatus that is clearly comparable to the fuel supply apparatus of Tashima (‘947). 
However, Tashima (‘947) does not teach that the predetermined termination condition is a condition that a cumulative value of consumed flow rate variables, calculated as a sum of the consumed flow rates of a port injection valve and a direct injection valve, is equal to or larger than a predetermined value because Tashima (‘947) corresponds to an engine system having a single generic injection valve, and the prior art of record does not provide a teaching or suggestion to modify the control apparatus of the fuel supply apparatus of Tashima (‘947) such that the predetermined termination condition is a condition that a cumulative value of consumed flow rate variables, calculated as a sum of the consumed flow rates of a port injection valve and a direct injection valve, is equal to or larger than a predetermined value. 
Also, Tashima (‘947) does not teach that the predetermined termination condition is a condition that a change amount of an actuation current of the fuel pump in a predetermined period is equal to or smaller than a predetermined change amount, and the prior art of record does not provide a teaching or suggestion to modify the control apparatus of the fuel supply apparatus of Tashima (‘947) such that the predetermined termination condition is a condition that a change amount of an actuation current of the fuel pump in a predetermined period is equal to or smaller than a predetermined change amount.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747